Exhibit 10.1

 

MODIFICATION AGREEMENT

 

This Modification Agreement (“Agreement”) is made as of February 1, 2013 by and
among the following parties:

 

BANK OF AMERICA, N.A., a national banking association, in its respective
capacities as Administrative Agent, Collateral Agent, and Lender (Bank of
America, N.A., in such respective capacities, “Bank”);

 

WALKER & DUNLOP, INC., a Maryland corporation (“Borrower”); and

 

WALKER & DUNLOP MULTIFAMILY, INC., a Delaware corporation, WALKER & DUNLOP, LLC,
a Delaware limited liability company, and WALKER & DUNLOP  CAPITAL,  LLC, a
Massachusetts limited liability company (singly and collectively, “Guarantor”).

 

W I T N E S S E T H

 

WHEREAS, Borrower and Guarantor (singly and collectively, “Obligors”) have
entered into a certain loan arrangement with Bank presently evidenced by, among
other documents, agreements, and instruments, that certain Credit Agreement
dated as of September 4, 2012 by and among Bank and Obligors (as may be amended,
supplemented, extended, restated, replaced or otherwise modified from time to
time, the “Credit Agreement”).   Capitalized terms not otherwise defined herein
shall have the respective meanings ascribed to such terms in the Credit
Agreement.

 

WHEREAS, Obligors have requested that Bank modify and amend the Credit Agreement
as and to the extent expressly provided herein; and

 

WHEREAS, Bank has agreed so to modify and amend the Credit Agreement as
expressly set forth herein (but not otherwise);

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Bank and Obligors hereby acknowledge, covenant,
and agree as follows:

 

1.                                      Amendment to Credit Agreement.        
As of February 1, 2013 (“Effective Date”), the Credit Agreement is hereby
modified and amended as follows:

 

a.                                      In Section 6.15, entitled “Operating
Accounts”, by striking in the entirety the existing text as presently appearing
therein and by substituting in place thereof the following:

 

6.15                        Intentionally Omitted.

 

b.                                      References to Credit Agreement.   From
and after the Effective Date, any and all references in the Loan Documents to
the Credit Agreement (however defined or described) shall mean and refer to the
Credit Agreement as hereby modified and

 

1

--------------------------------------------------------------------------------


 

amended, as the same may be further amended, restated, replaced, supplemented or
otherwise modified from time to time.

 

2.                                      Ratification of Loan Documents.  
Obligors each hereby ratify, confirm, and reaffirm, in all respects and without
condition, all of the terms and provisions of the Loan Documents, as modified,
amended, and otherwise provided for herein.  Obligors each hereby acknowledge
and agree that all terms and provisions of the existing Loan Documents
applicable to it, except as and to the extent expressly modified and amended by
this Agreement, shall continue to remain in full force and effect without
further modification or amendment.

 

3.                                      Specified Representations of Obligors. 
Obligors each hereby represent and warrant to Bank, as follows:

 

a.                                      The execution and delivery of this
Agreement and all instruments, documents, and agreements contemplated herein
have been duly authorized by all requisite corporate and other entity action on
the part of each Obligor.

 

b.                                      This Agreement constitutes the legal,
valid and binding obligation of Obligors, enforceable against each Obligor in
accordance with its terms subject to bankruptcy, insolvency, reorganization,
moratorium and similar laws affecting the rights and remedies of creditors
generally or the application of principles of equity, whether in any action at
law or proceeding in equity, and subject to the availability of the remedy of
specific performance or of any other equitable remedy or relief to enforce any
right thereunder.

 

c.                                       The execution and delivery of this
Agreement and all instruments, documents, and agreements contemplated herein or
therein and executed in connection herewith: (i) are within the corporate and
other entity authority of the respective Obligors, and (ii) do not and will not
contravene any provision of law, statute, rule or regulation, or material
agreement to which any Obligor is subject or any Obligor’s charter, operating
agreement, or other organization papers or formation documents, by-laws or any
stock provision or any amendment thereof or of any agreement or other instrument
binding upon any Obligor (if any);

 

d.                                      No approval or consent of, or filing
with, any governmental agency, authority, or other person or entity is required
to make valid and legally binding the execution, delivery or performance by any
Obligor of this Agreement and/or any other document, instrument, or agreement
executed in connection herewith.

 

4.                                      Conditions to Effectiveness.  The
agreements of Bank hereunder shall not be effective until each of the following
conditions precedent has been fulfilled to the satisfaction of Bank:

 

a.                                      This Agreement and any and all
instruments, documents, and agreements contemplated herein shall have been duly
executed and delivered by the respective parties hereto and, shall be in full
force and effect and shall be in form and substance reasonably satisfactory to
Bank.

 

2

--------------------------------------------------------------------------------


 

b.                                      All action on the part of Obligors
necessary for the valid execution, delivery and performance, respectively, by
Obligors pursuant to this Agreement and any and all instruments, documents, and
agreements contemplated herein shall have been duly and effectively taken.

 

c.                                       Borrower shall have paid all attorneys’
reasonable fees and expenses incurred by Bank in connection with the execution
and delivery of this Agreement.

 

5.                                      Multiple Counterparts; Amendments.  This
Agreement constitutes the entire agreement of the parties with respect to the
matters set forth herein and shall not be modified by any prior oral or written
discussions.  This Agreement may not be altered, modified, amended, or cancelled
except by an instrument in writing duly executed by the party against whom
enforcement of such alteration, modification, amendment, and/or cancellation is
sought.  Except as expressly amended hereby, the remaining terms and conditions
of the Credit Agreement and other Loan Documents shall remain in full force and
effect.  It is the intention of the parties hereto that this Agreement may be
executed in any number of counterparts (including by facsimile or e-mail
transmission of an adobe file format document (also known as a PDF file)), and
by the different parties hereto on the same or separate counterparts, each of
which shall be deemed to be an original instrument but all of which together
shall constitute one and the same agreement.

 

6.                                      WAIVER OF JURY TRIAL.  Each party hereto
hereby makes the following waiver knowingly, voluntarily, and intentionally, and
understand that each party hereto, in entering into this Agreement, is expressly
relying on such waiver:  EACH PARTY HERERTO HEREBY IRREVOCABLY WAIVES ANY
PRESENT OR FUTURE RIGHT TO A JURY IN ANY TRIAL OF ANY CASE OR CONTROVERSY IN
WHICH THE BORROWER, THE GUARANTOR, OR BANK IS OR BECOMES A PARTY (WHETHER SUCH
CASE OR CONTROVERSY IS INITIATED BY OR AGAINST THE BANK OR IN WHICH THE BANK IS
JOINED AS A PARTY LITIGANT), WHICH CASE OR CONTROVERSY ARISES OUT OF, OR IS IN
RESPECT OF, ANY RELATIONSHIP AMONG THE BORROWER, THE GUARANTOR AND THE BANK. 
THIS PROVISION IS A MATERIAL INDUCEMENT FOR EACH PARTY TO ENTER INTO THIS
AGREEMENT.

 

7.                                      Governing Law; Sealed Instrument.  This
Agreement shall be governed by, and construed in accordance with, the laws of
the Commonwealth of Massachusetts applicable to contracts made and performed in
such Commonwealth (without regard to principles of conflict laws) and any
applicable law of the United States of America.  This Agreement shall take
effect as a sealed instrument pursuant to the law of the Commonwealth of
Massachusetts.  The Obligors each submit to the jurisdiction of the courts of
the Commonwealth of Massachusetts.

 

8.                                      Successors and Assigns.  This Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective heirs, devisees, representatives, executors, administrators,
successors and permitted assigns.

 

3

--------------------------------------------------------------------------------


 

[Remainder of page intentionally left blank]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.

 

 

BORROWER:

 

 

 

WALKER & DUNLOP, INC., a Maryland corporation

 

 

 

By:

/s/ Richard M. Lucas

 

Name:

Richard M. Lucas

 

Title:

Executive Vice President, General Counsel & Secretary

 

 

 

 

 

 

GUARANTOR:

 

 

 

WALKER & DUNLOP MULTIFAMILY, INC., a Delaware corporation

 

 

 

 

 

By:

/s/ Richard M. Lucas

 

Name:

Richard M. Lucas

 

Title:

Executive Vice President, General Counsel & Secretary

 

 

 

 

 

 

WALKER & DUNLOP, LLC, a Delaware limited liability company

 

 

 

 

 

By:

/s/ Richard M. Lucas

 

Name:

Richard M. Lucas

 

Title:

Executive Vice President, General Counsel & Secretary

 

 

 

 

 

 

WALKER & DUNLOP CAPITAL, LLC, a Massachusetts limited liability company

 

 

 

 

 

By:

/s/ Richard M. Lucas

 

Name:

Richard M. Lucas

 

Title:

Executive Vice President, General Counsel & Secretary

 

(Signature Page — Modification Agreement — Walker & Dunlop, Inc. Term Loan]

 

S-1

--------------------------------------------------------------------------------


 

 

BANK:

 

 

 

 

BANK OF AMERICA, N.A., as Administrative Agent and Collateral Agent

 

 

 

 

By:

/s/ Jane E. Huntington

 

Name:

Jane E. Huntington

 

Title:

Senior Vice President

 

 

 

 

 

 

 

BANK OF AMERICA, N.A., as Lender

 

 

 

 

By:

/s/ Jane E. Huntington

 

Name:

Jane E. Huntington

 

Title:

Senior Vice President

 

(Signature Page — Modification Agreement — Walker & Dunlop, Inc. Term Loan]

 

S-2

--------------------------------------------------------------------------------